Citation Nr: 0636538	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  99-18 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for prostate cancer 
secondary to exposure to ionizing radiation and/or Agent 
Orange.  


REPRESENTATION

Appellant represented by:	Raymond E. Gallison, Esquire


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to May 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from April 1998 (ionizing radiation) and June 2001 (Agent 
Orange) rating decisions of the Providence, Rhode Island, 
Department of Veterans Affairs (VA) Regional Office (RO).  

To support his claims, the veteran testified at a hearing in 
June 2000 before a local Decision Review Officer at the RO.  


FINDINGS OF FACT

1.  The record does not show the veteran was exposed to 
ionizing radiation while in the military.

2.  The record also does not show the veteran served in the 
Republic of Vietnam or that he was exposed to the defoliant 
Agent Orange in that or any other capacity while in the 
military.

2.  As well, competent medical evidence does not show the 
veteran's prostate cancer, initially diagnosed several years 
after service, is related to his military service, including 
from exposure to ionizing radiation and/or Agent Orange.  


CONCLUSION OF LAW

Prostate cancer, claimed as secondary to exposure to ionizing 
radiation and/or Agent Orange, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (also discussing 
the timing of the VCAA notice as this relates to prejudicial 
error).

In regard to the ionizing radiation aspect of the claim, 
providing VCAA notice prior to the initial adjudication in 
April 1998 was both a practical and legal impossibility 
because the VCAA was not enacted until November 2000, so more 
than two years later.  And in Pelegrini II, the Court 
clarified that in these type situations, where the veteran 
did not receive VCAA notice until after the initial 
adjudication of his claim (because the VCAA did not yet 
exist), VA does not have to vitiate the initial decision and 
start the whole adjudicatory process anew, as if that initial 
decision was not made.  Rather, VA need only ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.  The Court more 
recently addressed what must occur when there are these type 
timing errors in provision of the VCAA notice, to avoid 
unduly prejudicing the veteran.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Here, the RO readjudicated the ionizing radiation claim and 
sent the veteran a supplemental statement of the case (SSOC) 
in April 2006, following the VCAA notice compliance actions 
in February 2004.  He was provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the notice.  In June 2006 he indicated he had no 
further evidence to submit and, therefore, was waiving the 
60-day waiting period to respond to the SSOC so his case 
could be forwarded immediately to the Board for 
consideration.  Therefore, there is no prejudice to him 
because his claim was readjudicated by the RO after 
appropriate VCAA notice was provided.

And as for the Agent Orange aspect of his claim, the veteran 
was provided VCAA notice in April 2001, prior to the initial 
adjudication of this claim in the June 2001 rating decision 
at issue.  So there was the preferred sequence of events.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the February 2004 letter 
informed him: "[w]e need you to tell us if you have any 
further evidence/information to submit in support of your 
claim."  (emphasis in original).  This satisfies the 
regulation, in that it informed him that he could submit any 
and all evidence that was pertinent to his claim, not merely 
that requested by the RO.



During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this particular case at hand, the veteran received Dingess 
notice in March 2006, including as it relates to the 
downstream disability rating and effective date elements of 
his claims.  

All relevant evidence necessary for resolution of the issues 
on appeal has been identified and obtained, to the extent 
possible.  The evidence of record includes service medical 
and personnel records as well as VA and private medical 
records.  As mentioned, the veteran has clarified that he has 
no further evidence to submit for consideration.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2006).



Pertinent Laws and Regulations

Service connection - in general

Service connection may be granted for current disability 
resulting from a disease contracted or an injury sustained in 
the line of duty while in the military, or for aggravation of 
a pre-existing condition during service beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

Stated somewhat differently, in order to establish 
entitlement to service connection for the claimed disorder, 
there must be;  (1) medical evidence of current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran contends he has prostate cancer as a result of 
exposure to ionizing radiation during his military service 
or, alternatively, as a result of exposure to Agent Orange.

I.  Radiation Exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  


Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA 
must not only determine whether a veteran has a disability 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  
In other words, the fact that the requirements of a 
presumptive regulation are not met does not - in and of 
itself - preclude a claimant from establishing entitlement 
to service connection by way of proof of actual direct 
causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by 
United States forces during the period beginning on August 6, 
1945, and ending on July 1, 1946; or internment as a prisoner 
of war (or service on active duty in Japan immediately 
following such internment) during World War II which resulted 
in an opportunity for exposure to ionizing radiation 
comparable to that of the United States occupational forces 
in Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) 
(2006).



Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other 
than chronic lymphocytic leukemia (CLL)), cancer of the 
thyroid, cancer of the breast, cancer of the pharynx, cancer 
of the esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), he or she may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if they 
suffer from a radiogenic disease and claims exposure to 
ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following:  (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer.  
38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) requires that 
prostate cancer and skin cancer become manifest 5 years or 
more after exposure.  38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2006).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include, but may not be 
limited to, his Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records which may contain information 
pertaining to his radiation dose in service.  All such 
records will be forwarded to the Under Secretary for Health, 
who will be responsible for preparation of a dose estimate, 
to the extent feasible, based on available methodologies.  38 
C.F.R. § 3.311(a)(2)(iii) (2006).

Analysis

Private treatment records from September 1994 through January 
2001 show the veteran being evaluated for what was ultimately 
diagnosed as prostate cancer.  He underwent a radical 
retropubic prostatectomy in January 2001.  

The service medical records (SMRs) are unremarkable for any 
symptoms involving the prostate.  The veteran alleges he was 
exposed to ionizing radiation while working on various 
aircraft at Udorn Air Force Base in Thailand.  His SMRs and 
personnel records do not mention or contain any indication of 
radiation exposure or monitoring.

As alluded to, there are three different methods for 
establishing entitlement to service connection for a 
condition claimed to be attributable to radiation exposure.  
The first method, under 38 C.F.R.§ 3.309(d), is not 
applicable because prostate cancer is not one of the diseases 
listed in paragraph (d)(2).  The veteran also is not a 
"radiation-exposed veteran" as defined by paragraph (d)(3).  

Next, the Board turns to the method for establishing service 
connection under 38 C.F.R. § 3.311.  This section provides an 
alternative method of establishing presumptive service 
connection for "radiogenic diseases" that manifest after 
service.  Prostate cancer is a "radiogenic disease" for the 
purposes of this section.  38 C.F.R. § 3.311(b)(2).  And by 
all accounts it manifested 5 years or more after the claimed 
exposure - so within the time frame required by this 
section.  See 38 C.F.R. § 3.311(b)(5)(iv).  Thus, the only 
remaining issue is whether the veteran was indeed exposed to 
ionizing radiation.

The veteran's SMRs and personnel records do not indicate or 
otherwise suggest he was exposed to radiation.  In accordance 
with 38 C.F.R. § 3.311, the RO requested all available 
records concerning this possibility.  In December 1996, 
the National Personnel Records Center (NPRC) responded that a 
Record of Occupational Exposure to Ionizing Radiation (DD 
Form 1141) was not in the veteran's file and referred the RO 
to the Department of the Air Force, Armstrong Laboratory 
(AFMC) at Brooks Air Force Base (AFB) in Texas for radiation 
exposure information.  Later that month, AFMC at Brooks AFB 
responded they had queried the United States Air Force Master 
Radiation Exposure Registry for dosimetry data on the veteran 
and had found no external or internal radiation exposure data 
in the Registry.  

The Board is mindful of the January 1998 letter from K.A., 
PA-C, and M.J., M.D., stating the veteran "[had] been 
diagnosed with heavy metal excess by 24 hour urine post 
provocation with EDTA.  The highest toxic elements are lead, 
cadmium, and arsenic."  However, insofar as the statement is 
perhaps offered as proof that he was exposed to ionizing 
radiation while in the military, keep in mind the statement 
does not suggest in any way that such exposure occurred 
during service.  And as indicated, the AFMC at Brooks AFB 
confirmed the veteran had no such exposure during service 
according to the dosimetry data.  

The veteran has also submitted a study regarding higher 
cancer rates in "Atomic Veterans."  In Quiamco v. Brown, 6 
Vet. App. 304 (1994), the Court held:  "the treatise quoted 
must bear directly on the veteran's medical condition."  
The article indicates that military personnel who 
participated in nuclear weapons tests in the 1950s had a 
higher rate of cancer, but it does not reflect that the 
veteran, himself, was exposed in this capacity.  The study 
mentioned involved military personnel who served during the 
1950s - which was not when the veteran served (he served in 
the military during the following decade, from 1966 to 1970).

Because there is no evidence of radiation exposure in this 
case, service connection cannot be established under 38 
C.F.R. § 3.311(b)(1).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee, 34 
F.3d at 1042.  Here, though, the evidence does not establish 
the veteran was exposed to ionizing radiation, the supposed 
precipitating event in the eventual development and diagnosis 
of his prostate cancer.  So any medical opinion purportedly 
linking his prostate cancer to such exposure is necessarily 
predicated on an unsubstantiated event.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  

II.  Agent Orange Exposure 

By law, certain diseases, including prostate cancer, are 
presumed to be the result of exposure to herbicides such as 
Agent Orange in the Republic of Vietnam.  See 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).  
Effective January 1, 2002, a veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam during the Vietnam era (from January 9, 1962 to May 
7, 1975) is presumed to have been exposed to herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309.

VA's Office of General Counsel states that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in Vietnam) requires that an 
individual must actually have been physically present within 
the boundaries of the Republic.  See VAOPGCPREC 27-97.  
Specifically, VA's General Counsel holds 


that in order to establish qualifying "service in Vietnam," a 
veteran must demonstrate actual duty or visitation in the 
country.  VA's General Counsel also specifies in this opinion 
that the term "service in Vietnam" does not include the 
service of a Vietnam era veteran whose only contact with 
Vietnam occurred via the flying of high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93.

A more recent precedent case, Haas v. Nicholson, No. 04-491 
(U.S. Vet. App. August 16, 2006), held that "service in the 
Republic of Vietnam" will, in the absence of contradictory 
evidence, be presumed based upon the veteran's receipt of a 
Vietnam Service Medal (VSM), without any additional proof 
required that a veteran who served in the waters offshore of 
the Republic of Vietnam actually set foot on land.  VA's 
General Counsel is in the process of filing an appeal of this 
decision to the Federal Circuit, and the Board has 
temporarily put a stay on the adjudication of these type 
claims pending the outcome of this appeal.

In the meantime, for cases as here that do not involve this 
special exception (involving service aboard a ship in the 
waters offshore of Vietnam), it remains that a veteran who, 
during active military, naval, or air service, is determined 
to have served within the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

Although the veteran has argued that his prostate cancer is 
the result of exposure to herbicides in Vietnam, the Board 
also must consider whether there is any other basis for 
relating this condition to his military service.  
See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Unfortunately 
there is no basis for granting his claim.



Analysis

The medical evidence clearly confirms the veteran has 
prostate cancer - a condition for which presumptive service 
connection is warranted under 38 C.F.R. § 3.309.  But the 
determinative issue is whether he had the requisite service 
in Vietnam, and in particular exposure to Agent Orange while 
there.

The veteran's discharge record (DD Form 214) shows he served 
in the Air Force, and that his awards included the Vietnam 
Campaign Medal and the Vietnam Service Medal.  His service 
personnel records indicate that from June 1969 to May 1970 he 
was a machinist with the 432nd Field Maintenance Squad at 
Udorn Air Force Base (AFB) in Thailand.  None of the 
aforementioned records mention exposure to herbicides, duty 
in Vietnam, or passage through Vietnam.  

A December 2001 response from the NPRC confirmed there was no 
record of the veteran having served in Vietnam or being 
exposed to herbicides in that or any other capacity.  In 
February 2005, the U.S. Armed Services Center for Unit 
Records Research (USASCURR) also indicated it did not have 
any documentation showing herbicides were sprayed, stored, 
tested or transported at Udorn AFB in Thailand.  The USASCURR 
stated their research indicated that herbicides were not 
sprayed near U.S. personnel in Thailand.  They indicated that 
herbicides were only sprayed in Thailand for test purposes in 
the early and mid-1960s in remote jungle areas, so before the 
veteran arrived and not at his specific location.  

The Vietnam Service Medal was awarded to veterans who served 
between July 1965 and March 1973 in Vietnam, Thailand, Laos, 
or Cambodia in direct support of operations in Vietnam.  See 
U.S. Dep't. of Defense Manual of Military Decorations and 
Awards, Appendix D at D-20, July 1990.  The Vietnam Campaign 
Medal was awarded to those personnel who:  (1) served in the 
Republic of Vietnam for 6 months during a specified period; 
or, (2) served outside the geographical limits of the 
Republic of Vietnam but contributed direct combat support to 
the Republic of Vietnam and Armed Forces for 6 months; or, 
(3) served in the Republic of Vietnam or outside its 
geographical limits for less than 6 months but were wounded, 
captured or killed.  Id. at 7.5.

In summary, the veteran's service records do not mention 
exposure to herbicides, duty in Vietnam, or passage through 
Vietnam.  He alleges he stopped in DaNang for 20-30 minutes 
during a layover enroute to Thailand.  See his VA Form 21-
4138, statement in support of claim, dated February 26, 2004.  
But the objective evidence of record does not show he ever 
visited Vietnam, even in this limited capacity.  He did not 
claim to have set foot in Vietnam until after receiving the 
June 2001 rating decision denying his claim on this basis.  
Prior to this, on multiple occasions throughout the 1990s, 
his sole contention was that he was exposed to Agent Orange 
while stationed at Udorn AFB in Thailand working on planes 
used to carry biological and chemical agents.  And as 
mentioned, even that alternative basis of possible exposure 
has been eliminated.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, there is no 
evidence, aside from the veteran's own statement, concerning 
his layover in Vietnam.  His statement concerning this 
layover was made decades after service, is contrary to 
numerous prior statements, and smacks of self interest in 
that the objective evidence of record fails to show Vietnam 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence).  
Therefore, the Board finds his statement regarding having a 
layover in Vietnam to be lacking in credibility.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot 
ignore a veteran's testimony simply because he is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).



Submitted in May 2005 was a buddy statement from S.P., a 
Security Police Officer at Udorn AFB, wherein he said he 
remembered that the perimeter of Udorn AFB was sprayed with a 
barrel with an orange strip on it, that the chemical stunk, 
and that bugs and the ground cover were killed.  He also said 
the veteran's unit, the 432nd, was involved in Operation 
Ranch Hand; however, the USASCURR has indicated there is no 
documentation showing herbicides were sprayed, stored, tested 
or transported at or from Udorn AFB in Thailand.  

As neither the required service in Vietnam nor other exposure 
elsewhere to Agent Orange has been shown, service connection 
for prostate cancer based upon presumed or actual exposure to 
herbicides must be denied.  See 38 U.S.C.A. § 1116(f); 38 
C.F.R. §§ 3.307, 3.309.

Notwithstanding the above, service connection may be granted 
under § 3.303(d) and Combee if the evidence establishes the 
claimed disability is related to service.  But in this case, 
as already discussed, there is no evidence of exposure to 
herbicides during service and no evidence of relevant 
complaints, treatment, or diagnosis of prostate cancer either 
during service or for many years after.  So any medical 
opinion etiologically linking the prostate cancer to such 
exposure is necessarily predicated on an unsubstantiated 
event.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).  In other words, without 
proof of exposure, it necessarily follows the veteran cannot 
have prostate cancer as a consequence.

It is equally well-established that, as a layman without 
medical training, the veteran is not competent to provide 
opinions on medical maters such as the etiology of diseases.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  To the extent he 
contends there exists a relationship between his prostate 
cancer and military service, including in particular as a 
result of exposure to ionizing radiation and/or Agent Orange, 
his statements are not probative.  See also Voerth v. West, 
13 Vet. App. 117, 119 (1999) (unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).

Consequently, the claim for service connection for prostate 
cancer as secondary to exposure to ionizing radiation and/or 
Agent Orange must be denied because the preponderance of the 
evidence is unfavorable - in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor.  38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

The claim for service connection for prostate cancer as 
secondary to exposure to ionizing radiation and/or Agent 
Orange is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


